IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                 No. 00-10038

                               Summary Calendar


FRANK JOHN STANGEL
                                                Plaintiff-Appellant

                                    versus

JOHNSON & MADIGAN PLLP, formerly Johnson & Madigan; MICHAEL J.
MINENKO

                                                Defendants-Appellees




           Appeal from the United States District Court
                For the Northern District of Texas
                      USDC No. 3:99-CV-1518-D

                                July 27, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Stangel sued Minenko and Johnson & Madigan, a Minnesota

attorney and law firm, respectively, for legal malpractice, breach

of   fiduciary   duty,   and    promissory   estoppel.    We   AFFIRM   the

dismissal of the action for want of personal jurisdiction.

      Where, as here, a court considers a motion to dismiss for lack

of personal jurisdiction without conducting an evidentiary hearing,


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the plaintiff must prove a prima facie case of jurisdiction.                   See

Bullion v. Gillespie, 895 F.2d 213, 217 (5th Cir. 1990).

     Stangel alleged that his claims against Minenko and the law

firm were "related to" his bankruptcy proceeding in the Northern

District of      Texas.     The    district     courts    have   subject    matter

jurisdiction     over     cases    that       are   "related     to"    bankruptcy

proceedings.     See 28 U.S.C. § 1334(b).              The bankruptcy court has

jurisdiction over claims that are "related to" a bankruptcy action

when those claims could have an effect on the bankruptcy estate.

See In re Canion, 196 F.3d 579, 581 (5th Cir. 1999).                       Stangel

failed to allege any fact to show that his claims against Minenko

could have any conceivable effect on the bankruptcy estate.1

     Since Stangel failed to make a prima facie showing that the

court could have jurisdiction over his claims under § 1334(b),

subject matter jurisdiction would accordingly be based on diversity

of citizenship.       Stangel argues in the alternative that the court

had personal jurisdiction over Minenko and the law firm if subject

matter jurisdiction arises from diversity of citizenship.                      Due

process requires that the defendant have minimum contacts with the

forum    state   in     order    for   the     court    to   exercise    personal

jurisdiction over him.          See International Shoe Co. v. Washington,



     1
      Stangel argues that the district court erred in failing to
take judicial notice of his pending bankruptcy case. However, the
court's order denying Stangel's motion to reconsider shows that the
court determined that the bankruptcy case was closed.

                                          2
326 U.S. 310, 316 (1945).     Minenko's contacts with Texas are

limited to billing communications with Stengel regarding the case

undertaken in Minnesota.   Communications from a nonresident to a

domiciliary regarding the execution of a contract are insufficient

to support personal jurisdiction.   See Gundle Lining Constr. Corp.

v. Adams County Asphalt, Inc., 85 F.3d 201, 205 (5th Cir. 1996).

Minenko's contacts with Stangel in Texas regarding the handling of

a property dispute in Minnesota are not the minimum contacts

necessary to create personal jurisdiction over the defendants in

Texas.

     We AFFIRM the district court's dismissal of Stangel's claims,

because there is no subject matter jurisdiction under § 1334(b) and

no personal jurisdiction over the defendants where subject matter

jurisdiction is based on diversity of citizenship.

     AFFIRMED.




                                3